Action to recover damages for injuries received by plaintiff’s barge, incurred by reason of defendant’s failure to provide reasonably safe docking place. The verdict is for defendant and plaintiff moves for new trial on the customary grounds.
A careful and painstaking examination of the evidence, which it would be profitless to discuss at length, leads the court to decide that the jury manifestly erred in the application of the evidence to the rules of law governing the case. Motion sustained; New trial granted A. S. Littlefield, for plaintiff. Alan L. Bird, mid Wardner & Cavanagh, for defendant.